Citation Nr: 0636135	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for essential tremors of 
the hands, head, and eyelids.

2. Entitlement to an effective date prior to September 7, 
1994, for the grant of service connection and a 100 percent 
rating for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1962 to March 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from March 2004 and 
June 2005 rating decisions of the Honolulu, Hawaii Department 
of Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in May 2006 when it was remanded for a 
hearing.  In August 2006 correspondence, the veteran withdrew 
his request for a hearing.  


FINDINGS OF FACT

1. In August 2006 correspondence, prior to the promulgation 
of a Board decision in the matter, the Board received 
notification from the appellant that he intended to withdraw 
his appeal seeking service connection for essential tremors 
of the hands, head, and eyelids; there is no question of fact 
or law remaining before the Board in this matter.

2. The veteran's initial claim seeking service connection for 
PTSD was received on September 7, 1994, more than a year 
after his separation from active duty. 


CONCLUSIONS OF LAW

1. The veteran has withdrawn his appeal in the matter of 
service connection for essential tremors of the hands, head, 
and eyelids; the Board has no further jurisdiction in the 
matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

2. An effective date earlier than September 7, 1994 is not 
warranted for the award of service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.151; 3.155, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the veteran's expression of intent to withdraw his 
appeal of service connection for essential tremors of the 
hands, head, and eyelids, further discussion of the impact of 
the VCAA on that claim is not necessary.

Regarding the veteran's claim for an earlier effective date, 
he did not receive specific notice prior to the March 2004 
rating decision about what was required to establish 
effective dates of awards.  However, the purpose of this 
notice was fulfilled when service connection for PTSD was 
granted and an effective date was assigned.  A June 2005 
statement of the case advised him of the criteria regarding 
effective dates and readjudicated the matter; an August 2005 
letter also informed him of effective date criteria.  See 
38 U.S.C.A. § 7105; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  He is exercising the opportunity to 
contest the effective date assigned, and is not prejudiced by 
any notice deficiency (including in timing) earlier in the 
process.

The veteran's pertinent treatment records have been secured.  
He has not identified any evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Factual Background, Legal Criteria, and Analysis

Service Connection for Essential Tremors of the Hands, Head, 
and Eyelids

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 & 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal, which fails to 
allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received in August 2006, the veteran 
withdrew his appeal seeking service connection for essential 
tremors.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim, and the Board 
does not have jurisdiction to consider an appeal in this 
matter.

Earlier Effective Date for Service Connection and a 100% 
Rating for PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later (emphasis 
added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This rule 
holds true in claims for service connection, except when such 
claim is received within one year after separation from 
service, in which case the effective date of the award is the 
day following separation from service.  38 C.F.R. 
§ 3.400(b)(2)(i). 
Service medical records from 1978 and 1979 show the veteran 
was treated for depression and anxiety resulting from marital 
and financial problems.  In January 1978, the assessment was 
"situational stress reaction, acute and chronic."  A 
January 1979 record gives an impression of adjustment 
reaction to adult life and notes the veteran had no 
psychiatric disease that required further evaluation.  On 
March 1979 separation examination, the veteran reported 
having a history of nervous trouble; clinical mental status 
examination was normal.

In August 1980, the veteran filed a claim for service 
connection for a nervous condition.  On August 1981 VA 
examination, the examiner provided a diagnosis of "nervous 
condition, generalized anxiety disorder."  It was noted the 
veteran was not being treated by a psychiatrist or 
psychotherapist and was not taking medication for 
nervousness.  Mental status examination revealed the veteran 
was oriented to time, place, and person; he exhibited some 
nervousness, but did not have any delusions, illusions, or 
hallucinations; and he had normal intellectual resource.  An 
October 1981 rating decision denied service connection for 
neurosis or psychosis as neither was shown in service and a 
psychosis was not manifest to a compensable degree within the 
one year presumptive period following the veteran's 
separation from service.  The veteran did not appeal this 
decision and it became final.  

In September 1994, the veteran filed a claim for service 
connection for PTSD resulting from his experiences in combat 
in Vietnam.

In July and September 2005, the veteran alleged that the 
effective date for the award of service connection for PTSD 
should be August 22, 1980, when he filed a claim seeking 
service connection for a nervous condition.  He alleges the 
RO mislabeled his condition and denied it as a personality 
disorder.  He notes he had PTSD formally diagnosed in 
November 1994, but had been taking medications and receiving 
treatment for it since January 1978.  He also points out that 
situational stress, acute and chronic, was diagnosed in 
January 1978.  While the Board acknowledges the veteran's 
contention that his PTSD symptoms existed prior to his 
September 1994 claim, there is no provision in the law for 
awarding an earlier effective date based on this assertion.  
The veteran's August 1980 claim requested service connection 
for a nervous condition, not specifically PTSD, and since 
there was no medical diagnosis (or allegation) of PTSD, there 
was no basis for considering such claim.  An August 1981 VA 
examination did not reveal any symptoms related to PTSD and 
the veteran did not report any combat or other service 
related stressors that would have indicated PTSD was a 
potential diagnosis.  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 
32 (1998); Talbert v. Brown, 7 Vet. App. 352 (1995).  

The veteran's claim for service connection for PTSD was not 
received until September 7, 1994 and the claims file does not 
contain any communication from the veteran or his 
representative which may be reasonably construed as a formal 
or informal claim of service connection for PTSD received 
prior to that date.  See 38 C.F.R. §§ 3.151, 3.155.  Thus, 
the evidence also does not show the veteran filed a claim 
seeking service connection for PTSD within one year after his 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).

In written argument submitted in April 2006, the veteran's 
representative alleged that the Board should reconsider the 
October 1981 rating decision because the RO should have 
assisted the claimant in pursuing his August 1980 claim for 
service connection for a nervous condition by obtaining a 
nexus opinion.  As noted above, the October 1981 rating 
decision denying service connection for a nervous condition 
was not appealed.  It is final and not subject to revision in 
the absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in the October 1981 rating decision has not been alleged.  

Accoringly, as a matter of law, the appeal seeking an earlier 
effective date for the grant of service connection and a 100 
percent rating for PTSD must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 



ORDER

The appeal seeking service connection for essential tremors 
of the hands, head, and eyelids is dismissed.

An effective date prior to September 7, 1994 for the grant of 
service connection and a 100 percent rating for PTSD is 
denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


